DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2022 has been entered.

Allowable Subject Matter
Claims 1, 4-6, 8-20, and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Bottlang et al. (US 2016/0353825 A1:  The indicated prior art, while providing for --a flexible energy absorbing system-- {instant claim 1} and --a helmet comprising a flexible energy absorbing system-- {instant claim 26}; does not provide any disclosure or teachings for a person to have made --a first plurality of cells comprising a first re-entrant geometry which extends directly from a top surface of the system to a bottom surface of the system; and a second plurality of cells comprising a second geometry, different from the first re-entrant geometry which extends directly from the top surface of the system to the bottom surface of the system, wherein one or both of the first re-entrant geometry and the second geometry comprise an internal cell wall re-entrant geometry which extends directly from the top surface of the system to the bottom surface of the system-- {instant claims 1 and 26}.  (In the instant case, the allowable subject matter pertains to "a flexible energy absorbing system comprising a first plurality of cells comprising a first re-entrant geometry which extends directly from a top surface of the system to a bottom surface of the system; and a second plurality of cells comprising a second geometry, different from the first re-entrant geometry which extends directly from the top surface of the system to the bottom surface of the system, wherein the first plurality of cells and the second plurality of cells comprise an elastomeric material, wherein one or both of the first re-entrant geometry and the second geometry comprise an internal cell wall re-entrant geometry which extends directly from the top surface of the system to the bottom surface of the system".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Bottlang with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Bottlang in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781